DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2021 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 45 and 62 directed to inventions non-elected without traverse.  Accordingly, claims 45 and 62 been cancelled.

	Response to Arguments
Applicant’s arguments, see pages 1-3, filed 4/29/2021, with respect to claims 1, 4-5, 7-23, 25-27, 29 and 42 have been fully considered and are persuasive.  The rejections of claims 1, 4-5, 7-23, 25-27, 29 and 42 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harold Fox on 5/19/2021.
The application has been amended as follows: 
Claim 7 (currently amended): The particle of claim [[6]] 1, wherein the first outer surface is covalently functionalized.
Claim 8 (currently amended): The particle of claim [[6]] 1, wherein the first outer surface is noncovalently functionalized.
Claim 25 (currently amended): The particle of claim [[24]] 1, wherein the composition includes electronics.
Claim 26 (currently amended): The particle of claim [[24]] 1, wherein the composition includes liquid.
Claim 27 (currently amended): The particle of claim [[24]] 1, wherein the composition includes gel.

Allowable Subject Matter
Claims 1, 4-5, 7-23, 25-27, 29 and 42 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Wang et al (WO 2012/109665) teaches a particle (referred to as GSNC 20) comprising: a first sheet (referred to as graphene sheet 10) including a first material (graphene), wherein the first sheet includes a first outer surface and a first outer surface (the top and bottom surfaces of the graphene sheet 10) (see Figure 1, page 7, line 9 – page 8, line 4 and page 9, lines 1-4); a second sheet (referred to as another graphene sheet 10) including a second material (graphene), wherein the second sheet includes a second outer surface and a second outer surface (the top and bottom surfaces of the graphene sheet 10) (see Figure 1, page 7, line 9 – page 9, line 13, page 10, lines 5-8 and page 12, lines 1-5). In addition, Wang et al teaches that the number of layers of graphene sheets 10 in the composites 20 was lower (typically about two layers of GS 10, as suggested by BET data) (see page 12, lines 3-5). 
Furthermore, Wang et al teaches a method of making an particle (referred to as GSNCs 20) comprising: preparing a first sheet (referred to as graphene oxide sheet 30) including a first substrate and a first layer (graphene 10) comprising a first material (graphene) on a first substrate, wherein the first sheet includes a first outer surface and a first inner surface (the top and bottom surfaces of graphene oxide sheet 30) (see page 7, line 9 – page 9, line 13 and page 15, lines 4-16); depositing a composition (adding in nanosized carbon particles 25 or Pt nanoparticles 150 (see page 16, lines 9-17 and page 18, line 7 – page 19, line 5);  preparing a second sheet (referred to as graphene oxide sheet 30) including a second substrate and a second sheet (graphene 10) 
However, Wang et al neither teaches nor fairly suggests a particle comprising a first sheet and a second sheet, which form a space, the space including composition having a nanoparticle, the space is encapsulated by the first sheet annealed with the second sheet, wherein the first sheet further comprises a second layer including the first material and the second sheet further comprises a second layer including the second material, and wherein the first outer surface is functionalized (as claimed in claim 1). Furthermore, Wang et al neither teaches nor fairly suggests a method of forming a particle, including annealing a first sheet and a second sheet such that a space including a composition having a nanoparticle is formed, the space is encapsulated by the first sheet annealed with the second sheet; and autoperforating the first sheet and the second sheet, wherein the first sheet further comprises a second layer including the first material and the second sheet further comprises a second layer including the second material, and the first outer surface is functionalized (as claimed in claim 29). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797